
	

115 SRES 218 IS: Celebrating and reaffirming the strategic partnership between the United States and Romania on the twentieth anniversary of its inception.
U.S. Senate
2017-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 218
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2017
			Mr. Johnson (for himself and Mr. Murphy) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Celebrating and reaffirming the strategic partnership between the United States and Romania on the
			 twentieth anniversary of its inception.
	
	
 Whereas, in 1997, the Governments of the United States and Romania embarked upon a strategic partnership rooted in our mutual embrace of popular sovereignty, individual rights, free markets, and the rule of law, and our commitment to transatlantic security and prosperity;
 Whereas the Government of Romania has striven to advance security and democratic principles in Southeast Europe, and has participated actively in building a Europe whole, free, and at peace;
 Whereas the strategic partnership between the United States and Romania has helped forge durable economic and cultural bonds between our two countries;
 Whereas the Government of Romania recently announced that it will raise defense spending to two percent of its gross domestic product (GDP) in 2017 in order to meet the minimum level of defense expenditures pledged at the 2014 NATO Wales Summit;
 Whereas NATO’s first Aegis Ashore missile defense installation became operational on May 12, 2016, at Deveselu Base in Romania, representing a significant increase in NATO’s capacity to defend against ballistic missile threats outside the Euro-Atlantic zone;
 Whereas the Romanian Armed Forces have supported NATO and United States operations in Iraq, Afghanistan, and other theatres for over a decade, contributing more than 30,000 total combat and support personnel to those missions;
 Whereas Romania maintains the fifth largest contingent in NATO’s Resolute Support Mission in Afghanistan, with over 600 troops helping to train, advise, and assist the Afghan National Defense and Security Forces (ANDSF) and Afghan security institutions;
 Whereas Romania is a member of the Global Coalition to Defeat ISIS and has deployed military trainers to Iraq to train Iraqi Security Forces and provided humanitarian assistance to the people of Iraq and Syria;
 Whereas the people and Governments of the United States and Romania share a common interest in deepening our economic relationship through increased bilateral trade and investment and projecting economic stability and prosperity across Southeast Europe;
 Whereas, in October 2017, Romania will host the tenth annual United States Commercial Service Trade Winds Forum and Trade Mission, helping United States companies explore new opportunities in Romania and across Southeast Europe;
 Whereas the Governments of the United States and Romania are working closely together to develop an ambitious bilateral economic, trade, and investment agenda, including through a record attendance this year by Romanian companies to the United States SelectUSA Summit;
 Whereas the talent, energy, and creativity of the Romanian people have nurtured a vibrant society, embracing innovation and entrepreneurship, and inspiring new generations of young Romanian leaders in business, technology and advanced sciences;
 Whereas the Government of Romania is setting a positive example through its continued efforts to defend the rule of law, to strengthen judicial independence, and to fight against corruption, notably through the work of Romania’s National Anticorruption Directorate (DNA);
 Whereas the rich heritage of many generations of Romanian-Americans have made indelible contributions to America's cultural tapestry; and
 Whereas 2018 will mark the Centennial Anniversary of Romanian unification, a milestone to be lauded and celebrated: Now, therefore, be it
		
	
 That the Senate— (1)celebrates 20 years of close, strategic partnership between the United States and Romania and applauds Romania’s significant contributions and commitment to transatlantic security and prosperity;
 (2)commends the Government of Romania for its advancements in democratic governance, the rule of law, and a principled and inclusive society which provides opportunities for development and growth, and urges continued progress in these areas; and
 (3)affirms the desire of the Senate to continue strengthening the strategic partnership between the United States and Romania and to inspire future generations of young leaders to cherish, preserve, and develop the friendship between our two nations.
			
